DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0310831 A1.


Response to Amendment
The amendment filed on 03/31/2022 has been entered:
Claim 1 – 22 remain pending in the application;
Claim 5, 10, 12 and 18 are amended.

Applicant’s amendments to claims have overcome each and every claim objections and 112(b) claim rejection as previous set forth in the Non-Final Office Action mailed on 10/04/2021. The corresponding claim objections and claim rejections are withdrawn.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 1 – 22 under 35 U.S.C. 103 have been fully considered, but they are not persuasive.

Regarding the rejection of independent claim 1, 10 and 14, applicant submitted on p.8 – 11 that “Chang does not disclose how to effect an omnidirectional optoacoustic emitter by using CSNPs- PDMS. In fact, the nanoparticles embedded of Chang are configured for absorption other than scattering. As taught by the present application, nanoparticles are diffusion portion that scatter the light as opposed to absorption”; “using small sized nanoparticles configured to distribute the light intensity uniformly in angular directions is not commonplace in the field as it is not a straightforward and intuitive step. Furthermore, none of the cited art by the Office Action teaches utilization of nanoparticles for light scattering, but rather for absorption. This step therefore overcomes the prejudice of the field by obtaining unexpected results of this use of nanoparticles”; “Chang appears to teach away from the absorber layer on the nanocomposite diffuser by stating.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, the claim recites “wherein the absorber layer generates an omnidirectional photoacoustic signal”, the limitation only requires the photoacoustic signal coming from the absorber layer is in omni-direction. There is no requirement that which specific portion of the emitter generate the omni-direction effects. Based on this interpretation, the cited reference Aharoni does that the photoacoustic filed coming from the final absorber layer is an omni-directional acoustic filed (see Aharoni; [0170]).
Second, any composite has both absorption and scattering properties. An composite with certain absorption ration will not affect the inherent scattering property. And there is no limitation positively recited in the claim to limit the absorption ratio or coefficient of the claimed nanocomposite. Based on this, Chang does not teach away from using certain nanoparticle as diffuser.
In addition, the diffusing caused by scattering is inherently determined by the particle size as fundamental physics. The smaller particle size compared to the incident light wavelength is, the more chance the interaction of photon with the particle will be a deflection in randomized direction. In some extreme situation, when the particle size is in nanometer scale compared with the wavelength in hundreds nanometer, the interaction will be more likely a Raleigh scattering in randomized direction. In the macro-view, such scattering will result in diffusion. This fundamental physics is also acknowledged by the application in the specification [0048]. Based on this, the nanoparticle as taught by Chang is structurally same nanocomposite and functionally equivalent as diffuser due the inherent result of nano size.
Thus, applicant’s arguments regarding the rejection of independent claim 1, 10 and 14 have been fully considered but they are not persuasive.
In order of compact prosecution, a reference Baac et al. (Evaluation of optoacoustic conversion efficiency of light-absorbing films for optoacoustic transmitter applications; published on 02/28/2011) is introduced as pertinent art in this office action. Baac explicitly teach a diffuser portion before the photoacoustic generation film.

Regarding the rejection of all other dependent claims, applicant’s remark submitted on p.11 is exclusively on supposed deficiencies with the rejection of corresponding parent claims. This remark is not effective to overcome the rejections for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 – 11 have been fully considered but they are not persuasive. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 12 is objected to because of the following informalities:    
Claim 12 line 3, limitation “the diffuse portion” should read “the nanocomposite diffuser portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 9 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram et al. (US 2004/0131299 A1; published on 07/08/2004) (hereinafter "Adoram") in view of Aharoni et al. (US 2005/0131289 A1; published on 06/16/2005) (hereinafter "Aharoni") and Chang et al. (Candle soot nanoparticles-polydimethylsiloxane composites for laser ultrasound transducers; published on 10/23/2015) (hereinafter “Chang”).

Regarding claim 1, Adoram teaches a surgical ("The instrument 12 can be any of a variety of instruments for use in minimally-invasive surgical procedures …" [0034]) localization system ("… a system 10 for monitoring the location of an instrument 12 in a subject 14 …" [0034]; Fig.1) for use with a patient tissue excision ("... e.g., for biopsies." [0039]), comprising:
an optoacoustic ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; Fig.2) guide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]) configured to be insertable into the patient's tissue (the “insertable” limitation is intended use in an apparatus claim, which does not have any patentable weight; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and MPEP 2114; In addition, Adoram does disclose such usage as: "… and the instrument 12 is inserted into the subject 14." [0041]), wherein the optoacoustic guide wire assembly comprises:
an optical waveguide (“… the optical fiber 28 …” [0036]), wherein said optical waveguide has a first end and a second end ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.2, 6; the proximal end of the fiber is an inherent geometric property to receive light pulses from source); and
an optoacoustic emitter formed on the first end of the optical waveguide (“… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32. Here, the photoacoustic transducer 32 is a photoacoustic coating, although other forms of transducers may be used.” [0036]), wherein the optoacoustic emitter comprises a diffuser portion ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser) and an absorber layer (“The coating 32 … silicon elastomers {e.g., polydimehtylsiloxaine} mixed with absorbing particles such as carbon black or graphite …” [0036]);
a light source coupled to the second end of the optical waveguide ("… in response to light pulses from a conventional laser or a diode laser …" [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.6), wherein said light source emits energy ("... the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18.” [0043]) to the optoacoustic emitter ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser) formed at the first end of the optical waveguide (see Fig.2, 6), wherein said diffuser portion diffuses said energy ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser to diffuse the light) and said energy is transmitted to the absorber layer wherein the absorber layer generates photoacoustic signal (“The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6);
at least three transducers ("The array 20 …” [0043]; by definition, a transducer array has more than three transducers), wherein each transducer is configured to detect a time-of-flight of the photoacoustic signal emitted from optoacoustic emitter simultaneously in response to energy emitted from the light source ("The processor 22 associates signal amplitudes with pixels by determining the one-way travel time for the signals to emanate from the coating 32 and reach the array 20, in conjunction with the angles of the signals with respect to the array 20. The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue." [0043]); and
a computer system ("The processor 22 is configured {e.g., with appropriate software and electronics} to …" [0035]; "For example, due to the nature of software, functions implemented by the processor, or other devices, as described above can be implemented using software, hardware, firmware, hardwiring, or combinations of any of these." [0057]; by definition in computer science, a processor with associated software/firmware is a computer).
Adoram fails to explicitly teach the optoacoustic emitter is an omnidirectional optoacoustic emitter wherein the absorber layer generates an omnidirectional photoacoustic signal, wherein the diffuser portion is a nanocomposite diffuser portion, and wherein the absorber layer is formed on the nanocomposite diffuser portion.
However, in the same field of endeavor, Aharoni teaches the optoacoustic emitter (“… an opto-acoustic transducer as described above is used …” [0187]) is an omnidirectional optoacoustic emitter wherein the absorber layer generates an omnidirectional photoacoustic signal (“Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).
Adoram in view of Aharoni fails to explicitly teach wherein the diffuser portion is a nanocomposite diffuser portion, and wherein the absorber layer is formed on the nanocomposite diffuser portion.
However, in the same field of endeavor, Chang teaches wherein the diffuser portion is a nanocomposite diffuser portion (“… candle soot nano-particles {CSNPs} can be deposited on substrates with any size and shape  ...” Page 161903-1), and wherein the absorber layer (PDMS is well-known absorber layer for optoacoustic transducer; see cited pertinent art Wu) is formed on the nanocomposite diffuser portion (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).

Regarding claim 2, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 1, and Aharoni further teaches wherein the omnidirectional photoacoustic signal emitted at an angle greater than 180 from the diffuser-based emitter formed at the first end of the optical waveguide wire assembly (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, the term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).

Regarding claim 5, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 1, and Adoram further teaches the light source is a pulsed laser ("… in response to light pulses from a conventional laser or a diode laser …" [0036]).
In addition, Chang further teaches the nanocomposite diffuser portion is comprised of a first composite material (“… candle soot nano-particles {CSNPs} can be deposited on substrates with any size and shape  ...” Page 161903-1) and the absorber layer is comprised of a second composite material (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}), wherein the first composite material and the second composite material have different compositions (see Fig.1{c} and Fig.2{c}), wherein the first composite material comprises a plurality of nanoparticles having a diameter (“The CSNPs are homogeneous, and the particle size is uniform with a diameter of around 45±5 nm …” Page 161903-2) smaller than a wavelength of light emitted by the light source (light wavelength ranges in hundreds nm) to enable Raleigh scattering of the light emitted in all directions from the omnidirectional optoscoustic emitter (Raleigh scattering is the inherent result when the particle size is much smaller than light wavelength, as defined in optics).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).

Regarding claim 9, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 5, and Adoram further teaches the second composite material comprises epoxy and graphite ("… graphite/epoxy resin mixtures … mixed with absorbing particles such as carbon black or graphite, and metals …" [0036]).

Regarding claim 10, Adoram teaches a method for determining the location of a device ("In operation, referring to FIG. 5, with further reference to FIGS. 1-2, a process 50 for monitoring the position of the instrument tip 34 using the system 10 includes …" [0040]) within a patient’s tissue ("... and the instrument 12 is inserted into the subject 14." [0041]), comprising:
providing an optoacoustic guide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]) to be inserted into the patient's tissue ("… and the instrument 12 is inserted into the subject 14." [0041]), wherein the optoacoustic guide wire assembly comprises:
an optical waveguide has a first end and a second end ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.2, 6; the proximal end of the fiber is an inherent geometric property to receive light pulses from source), 
an optoacoustic emitter formed at the first end of the optical waveguide ("… a photoacoustic transducer 32 …" [0036]; see also position in Fig.2, 6), wherein said optoacoustic emitter comprises a nanocomposite diffuser portion ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser) and an absorber layer (“The coating 32 … silicon elastomers {e.g., polydimehtylsiloxaine} mixed with absorbing particles such as carbon black or graphite …” [0036]);
providing a laser source to emit an energy to the nanocomposite diffuser portion of the optoacoustic emitter ("… in response to light pulses from a conventional laser or a diode laser …" [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.6), wherein the energy is scattered and diffused omnidirectionally by the nanocomposite diffuser portion ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser/scatter to diffuse the light; in optics, omnidirectional is inherent property of light diffusion); 
generating photoacoustic waves by photoacoustically stimulating the absorber layer of the optoacoustic emitter with the scattered and diffused energy from the nanocomposite diffuser portion ("The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]; the coating includes the diffuser portion); 
positioning a plurality of transduces pre-determined distances from said optoacoustic guide wire assembly ("The array 20 is positioned to image a desired portion of the subject 14, i.e., where the tip 34 of the instrument 12 is to be inserted." [0041]);
detecting said photoacoustic waves emitted by the optoacoustic guide wire assembly by one or more of the plurality of transducers ("… through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32. These ultrasound waves travel through the subject 14 forming subject-influenced ultrasound signals, related to but different from the emitted waves that are received by the array 20." [0043]); and
generating a coordinate to identify the location of the device within the patient's tissue ("The stages 54 and 56 are alternated such that the display 24 provides a superposition of the subject image in the region of the indicator, and the position indicator image. The superimposed images thus show the indicator's position relative to the subject 14." [0044]; coordinates are inherent property in an image, such as pixel coordinates which representing position).
Adoram fails to explicitly teach the optoacoustic emitter is an omnidirectional optoacoustic emitter, wherein the absorber layer formed on said nanocomposite diffuser portion; and generating omnidirectional photoacoustic waves.
However, in the same field of endeavor, Aharoni teaches the optoacoustic emitter is an omnidirectional optoacoustic emitter and generating omnidirectional photoacoustic waves (“Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).
Adoram in view of Aharoni fails to explicitly teach wherein the absorber layer formed on said nanocomposite diffuser portion.
However, in the same field of endeavor, Chang teaches a diffuser portion (“… candle soot nano-particles {CSNPs} can be deposited on substrates with any size and shape  ...” Page 161903-1), and wherein the absorber layer (PDMS is well-known absorber layer for optoacoustic transducer; see cited pertinent art Wu) is formed on the nanocomposite diffuser portion (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).

Regarding claim 11, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 10, and Adoram further teaches excising the lesion using a surgical instrument ("In the needle itself … e.g., for biopsies." [0039]; "Such a configuration can serve to monitor the insertion of a needle or a knife under ultrasound guidance." [0052]) using the generated coordinate ("The invention can be used to monitor the position of the tip of the instrument relative to the calculated virtual ‘needle guide,’ and serve to warn the operator by a beep or other type of alarm that the instrument is misplaced relative to the needle guide trajectory. In addition, by measuring the flexure or orientation of the instrument, the system can calculate {or extrapolate} the future trajectory of the instrument and warn the operator prior to a displacement relative to the needle guide trajectory." [0052]).

Regarding claim 12, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 10, and Aharoni further teaches wherein said omnidirectional optoacoustic emitter generates an omnidirectionally pressure wave from the absorber layer ("… said fields interact to obtain a desired propagation direction." [0074]; “Generation of directional or omni-directional acoustic fields …” [0170]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).
In addition, Chang teaches the absorber layer is formed on the surface of the diffuser portion (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).

Regarding claim 13, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 12, and Aharoni further teaches wherein the omnidirectionally pressure wave is emitted at an angle greater than 180 degree from the first end of the optical waveguide (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni and Chang, as applied in claim 2, and further in view of Zou et al. (Broadband miniature fiber optic ultrasound generator; published on 07/18/2014) (hereinafter “Zou”).

Regarding claim 3, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 2, and Chang further teaches wherein the nanocomposite diffuser portion is spherical (“… candle soot nano-particles {CSNPs} can be deposited on substrates with any size and shape  ...” Page 161903-1) and the absorber layer is formed on an outside surface of said nanocomposite diffuser portion as a coating (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).
In addition, in the same field of endeavor, Zou teaches wherein the nanocomposite diffuser portion is spherical (“… the gold nanocomposite formed a spherical shape on the tip of the optical fiber.” Page 18122).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the nanocomposite as taught by Zou. Doing so would make it possible to provide “a new generation of ultrasonic probes featuring high PA efficiency, wide bandwidth, easy fabrication, and miniature size” (see Zou; Page 18127).

Regarding claim 4, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 3, and Adoram further teaches wherein the computer system is configured to coordinate activation of the light source and acquisition of the photoacoustic signal ("… the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; "The processor 22 controls the array 20 and the optical driver 26 to alternate which image is determined." [0044]) in order to generate a position coordinate of the first end of the optoacoustic guide wire assembly and each of the at least three transducers ("The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue ... The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a position indicator image." [0043]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni and Chang, as applied in claim 5, and further in view of Zharov (RU 2243630 C2; published on 12/27/2004).

Note: all citations with respect to reference Zharov are citing the page numbers in the machine translation attached.

Regarding claim 6, Adoram in view of Aharoni and Change teaches all claim limitations, as applied in claim 5, except the pulse duration of the pulse laser ranges between 100 fs to 5 us.
However, in the same field of endeavor, Zharov teaches the pulse duration of the pulse laser ranges between 100 fs to 5 us ("It is also intended to use sources of pulsed radiation with a pulse duration lying in the range from 10^-3 to 10^-15 seconds." Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source for optoacoustic generation as taught by Adoram with the laser source for optoacoustic generation as taught by Zharov. Doing so would make it possible to "achieve a new goal related to manipulating the spatial position of various particles regardless of their optical properties without their optical damage" (see Zharov; Page 17).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang and Zharov, as applied in claim 6, and further in view of Wills et al. (US 2005/0203375 A1; published on 09/15/2005) (hereinafter “Wills”).

Regarding claim 7, Adoram in view of Aharoni, Chang and Zharov teaches all claim limitations, as applied in claim 6, and Adoram further teaches wherein each transducer is separated from each other (“Further, the array 20 may take various forms, including multiple transducers that are displaced from each other, e.g., to determine positions of the indicator 18 using triangulation.” [0057]).
In addition Zharov further teaches the repetition rate of the pulse laser ranges between 1 Hz and 20 KHz ("In this case, if necessary, an additional unit is introduced, connected to these sources and providing a repetition mode for individual pulses in the range from units of Hz to hundreds of MHz." Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source for optoacoustic generation as taught by Adoram with the laser source for optoacoustic generation as taught by Zharov. Doing so would make it possible to "achieve a new goal related to manipulating the spatial position of various particles regardless of their optical properties without their optical damage" (see Zharov; Page 17).
Adoram in view of Aharoni and Zharov fails to explicitly teach wherein each transducer is separated from each other by at least 3cm.
However, in the same field of endeavor, Wills teaches wherein each transducer is separated from each other by at least 3cm (“The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm …” [0091]). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer array as taught by Adoram with the transducers arrangement as taught by Wills. Doing so would make it possible “to gather multiple data points that can be used to increase the conformity between the model and the actual region of interest within the patient” (see Wills; [0011]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni and Chang, as applied in claim 5, and further in view of Ito (US 2004/0184154 A1; published on 09/23/2004).

Regarding claim 8, Adoram in view of Aharoni and Chang teaches all claim limitations, as applied in claim 5, and Adoram further teaches wherein the first composite material further comprises an epoxy component ("… graphite/epoxy resin mixtures … mixed with absorbing particles …" [0036]).
Adoram in view of Aharoni and Chang fails to explicitly teach wherein the plurality of nanoparticles of the first composite material are ZnO nanoparticles.
However, in the same field of endeavor, Ito teaches wherein the plurality of nanoparticles of the first composite material are ZnO nanoparticles ("For forming the scattering layer, organic or inorganic particles are preferably dispersed as the flat scatterers in the transparent resin ..." [0070]; "Besides the above binder polymer the transparent resin comprises ... and/or superfine particles of metal oxide having a high refractive index." [0084]; "Examples of the metal oxide include ... ZnO ..." [0086]; “The size of the superfine particles is 100 nm or less, preferably 50 nm or less.” [0086]), and the first composite material further comprises an epoxy component ("In place of or in addition to the monomers having … epoxy group ..." [0083]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the graphite/epoxy resin mixture as taught by Adoram with the diffusing resin as taught by Ito. Doing so would make it possible "that the viewing angle may be effectively enlarged" (see Ito; [0059]).


Claim 14, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang and Zou.

Regarding claim 14. Adoram teaches a localization system for a patient ("… a system 10 for monitoring the location of an instrument 12 in a subject 14 …" [0034]; Fig.1), comprising: 
an optoacoustic ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; Fig.2) waveguide wire assembly ("The instrument 12 can be … a needle, a guidewire, etc." [0034]), comprising:
an optical waveguide having a first end and a second end ("… the position indicator 18 includes a distal end 30 of the optical fiber 28 and a photoacoustic transducer 32." [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.2, 6; the proximal end of the fiber is an inherent geometric property to receive light pulses from source); and
an optical emitter ("… a photoacoustic transducer 32…" [0036]) formed at the first end of the optical waveguide (see Fig.2, 6), wherein the optical emitter comprises a diffuser portion ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in optics and materials, the graphite/epoxy mixture is kind of a diffuser) and an absorber layer (“The coating 32 … silicon elastomers {e.g., polydimehtylsiloxaine} mixed with absorbing particles such as carbon black or graphite …” [0036]);
a hook wire (“The instrument 12 can be any of a variety of instruments for use in minimally-invasive surgical procedures such as … a guidewire, etc.” [0034]) coupled to the optical waveguide (see Fig.2), wherein said optoacoustic waveguide wire assembly is configured to be insertable into a patient's tissue (the “insertable” limitation is intended use in an apparatus claim, which does not have any patentable weight; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and 2114; In addition, Adoram does disclose such usage as: "… and the instrument 12 is inserted into the subject 14." [0041]), wherein the hook wire inhibits migration of the optoacoustic waveguide wire assembly within the patient's tissue after insertion (“To inhibit sliding of the fiber 28 in the track, glue may be applied to the instrument 12 and/or the fiber 28 at one or more places along the track.” [0039]; here the instrument 12 is interpreted as the hook wire, and the relative position between 12 and fiber 28 is fixed);
 a light source coupled to the second end of the optical waveguide of the optoacoustic waveguide wire assembly ("… in response to light pulses from a conventional laser or a diode laser …" [0036]; "… the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; Fig.6), wherein said light source emits energy to the absorber layer through the diffuser portion of the optical emitter ("... the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18. The coating 32 of the indicator 18 absorbs the light and through the photoacoustic effect produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6), wherein said absorber layer generates and emits photoacoustic waves (“… produces ultrasound waves 72 that radiate from the coating 32." [0043]; Fig.6);
a plurality of transducers ("The array 20 …” [0043]) configured to detect a time of flight photoacoustic signal from the photoacoustic waves emitted from the optical emitter formed at the first end of the optoacoustic waveguide in response to activation from the light source ("The processor 22 associates signal amplitudes with pixels by determining the one-way travel time for the signals to emanate from the coating 32 and reach the array 20, in conjunction with the angles of the signals with respect to the array 20. The distance between the position indicator 18 and the array 20 is determined by measuring the time difference between the onset of the optical pulse at the proximal end of the fiber 28 and the time the signal is received by the array 20 multiplied by the speed of sound in the tissue." [0043]);
a computer system ("The processor 22 is configured {e.g., with appropriate software and electronics} to …" [0035]; "For example, due to the nature of software, functions implemented by the processor, or other devices, as described above can be implemented using software, hardware, firmware, hardwiring, or combinations of any of these." [0057]; by definition in computer science, a processor with associated software/firmware is a computer), wherein the computer system is configured to coordinate activation of the light source and acquisition of the time of flight photoacoustic signal ("… the processor 22 causes the optical driver 26 to send light pulses 70 through the fiber 28 to the position indicator 18." [0043]; "The processor 22 controls the array 20 and the optical driver 26 to alternate which image is determined." [0044]) to generate coordinate of a lesion between the position of the first end of the optoacoustic guide wire assembly and the plurality of transducers ("The processor 22 associates returned-signal amplitudes with pixels by determining the roundtrip time for the signals to emanate from and return to the array 20, in conjunction with the angles of the signals with respect to the array 20. The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a subject image corresponding to the imaged region of the subject 14.” [0042]).
Adoram fails to explicitly teach the optical emitter is a spherical omnidirectional optical emitter, wherein an outside surface of the diffuser portion is coated by the absorber layer; wherein said absorber layer generates and emits omnidirectional photoacoustic waves at an angle greater than 180.
However, in the same field of endeavor, Aharoni teaches the optical emitter is an omnidirectional optical emitter, wherein said absorber layer generates and emits omnidirectional photoacoustic waves at an angle greater than 180 (“Generation of directional or omni-directional acoustic fields …” [0170]; by definition, term “omni-directional” means a range covering all directions from 0 to 360 degree, which is an angle greater than 180 degree).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).
Adoram in view of Aharoni fails to explicitly teach wherein an outside surface of the diffuser portion is coated by the absorber layer; and the optical emitter is spherical.
However, in the same field of endeavor, Chang teaches wherein an outside surface of the diffuser portion is coated by the absorber layer (“CSNPs became fully covered by PDMS and the arborized structure can be observed in Fig. 2{c}.” Page 161903-2; see Fig.1{c} and Fig.2{c}).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the composite for laser ultrasound transducer as taught by Chang. Doing so would make it possible to “provide an efficient light absorption and heat transfer performance” (see Chang; Page 161903-5).
Adoram in view of Aharoni and Chang fails to explicitly teach wherein the optical emitter is spherical.
However, in the same field of endeavor, Zou teaches wherein the optical emitter is spherical (“… the gold nanocomposite formed a spherical shape on the tip of the optical fiber.” Page 18122).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the nanocomposite as taught by Zou. Doing so would make it possible to provide “a new generation of ultrasonic probes featuring high PA efficiency, wide bandwidth, easy fabrication, and miniature size” (see Zou; Page 18127).

Regarding claim 15, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein the light source is a pulsed laser ("… in response to light pulses from a conventional laser or a diode laser …" [0036]).

Regarding claim 17, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein said computer system further generates virtual images representing the coordinate of the device based on the ultrasound signal acquired by the transducer ("The stages 54 and 56 are alternated such that the display 24 provides a superposition of the subject image in the region of the indicator, and the position indicator image. The superimposed images thus show the indicator's position relative to the subject 14." [0044]).

Regarding claim 19, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 14, and Aharoni further teaches wherein the absorber layer generates an omnidirectionally pressure wave from the diffuser surface ("… a plurality of absorbing regions act in concert to provide a desired energy field distribution and/or wave propagation direction." [0018]; "… said fields interact to obtain a desired propagation direction." [0074]; here the desired propagation direction includes omnidirectional). 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the photoacoustic coating as taught by Adoram with the absorb regions layout as taught by Aharoni. Doing so would make it possible to "generate a more controlled ultrasonic wave" (see Aharoni; [0104]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang and Zou, as applied in claim 14, and further in view of Mihailescu et al. (US 2013/0237811 A1; published on 09/12/2013) (hereinafter “Mihailescu”).

Regarding claim 16, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 14, and Adoram further teaches wherein one or more transducers of the plurality of transducers can be further integrated with a surgical instrument (“The instrument 12 can be any of a variety of instruments for use in minimally-invasive surgical procedures such as a catheter, an endoscope, a needle, a guidewire, etc.” [0034]; see Fig.1, both instrument 12 and array 20 are integrated within one system).
Adoram in view of Aharoni, Chang and Zou fails to explicitly teach one or more infrared markers can be coupled to the surgical instrument, wherein the infrared markers can provide the system with the relative position of the surgical instrument with regard to the first end of the optical waveguide.
However, in the same field of endeavor, Mihailescu teaches one or more infrared markers can be coupled to the surgical instrument (“The ultrasound scanner and the surgical instruments can each of them be fitted with computer vision camera systems, or some of the components can comprise elements which act as fiducial elements.” [0104]; “These spherical objects can be either devices actively emitting light, such as light emitting diodes {LEDs}, or can be objects made from a material that is efficient at diffusely reflecting the IR or visual radiation.” [0108]), wherein the infrared markers can provide the system with the relative position of the surgical instrument with regard to the first end of the optical waveguide (“The data stream {or video stream} coming from the light sensing device {or camera} is analyzed to identify the fiducial object in the field of view. By analyzing the apparent form of the fiducial object, the position and orientation of the probe in respect to the fiducial object is obtained, and from that, the position and orientation of the probe in respect to the investigated object.” [0107]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer and instrument as taught by Adoram with the tracking system for ultrasound transducer and instrument as taught by Mihailescu. Doing so would make it possible to provide a system for “accurate and precise tracking of hand held sensors and medical instruments” (see Mihailescu; [0011]).


Claim 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang and Zou, as applied in claim 17, and further in view of McCary (US 2005/0277913 A1; published on 12/15/2005) and Mihailescu.

Regarding claim 18, Adoram in view Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 17, and Adoram further teaches wherein the computer system:
(b) analyzes the images and the spatial location of the first end of the optical waveguide with respect to the augmented reality display device ("The distance between the position indicator 18 and the array 20 is determined … The processor 22 converts these amplitudes into intensities associated with the pixels and transfers this information to the display 24 for display of a position indicator image." [0043]; "The superimposed images thus show the indicator's position relative to the subject 14." [0044]), and
(c) generates the augmented reality image, and by overlaying the augmented reality image over a region of the images corresponding to the spatial location of the first end of the optical waveguide, wherein both the view of a lesion in the patient’s tissue and the visualization of the tip of guide wire assembly are displayed real-time on the display device ("The imager produces an image of the fiber tip and overlays that with an image that the imager produces of the subject." [0033]; “… such that the display 24 provides a superposition of the subject image in the region of the indicator, and the position indicator image. The superimposed images thus show the indicator's position relative to the subject 14.” [0044]; "A virtual trajectory is drawn on the display unit used by the operator … by measuring the flexure or orientation of the instrument, the system can calculate {or extrapolate} the future trajectory of the instrument ..." [0052]; the virtual trajectory also represents the spatial location information).
Adoram in view of Aharoni, Chang and Zou fails to explicitly teach an augmented reality image system comprising: at least one infrared marker coupled to each of the plurality of transducers, wherein said infrared markers reflect light from a light source; a camera to capture images of the patient's tissue; a stereo camera, wherein the stereo camera detects and tracks each infrared marker; at least one detector outside of the patient's tissue; and an augmented reality display device to display an augmented reality image to a user; wherein the computer system: (a) controls the capture of the images of the patient, (b) analyzes the images, pose and position of the plurality of transducers.
However, in the same field of endeavor, McCary teaches an augmented reality image system ("… a surgery-viewing device 10 for observing a surgical site …" [0012]; "… the view through display 104 is a virtual image …" [0023]) comprising:
a camera to capture images of the patient's tissue ("… an image of the surgical site obtained by the camera 102 …" [0023]);
at least one detector outside of the patient's tissue ("Surgical console 74 also detects certain surgical parameters during surgery …" [0017]; see Fig.3); and
an augmented reality display device to display an augmented reality image ("… on the display 104 … the view through display 104 is a virtual image …" [0023]; see Fig.2);
wherein the computer system ("… include a mixer 100 …" [0023]):
(a) controls the capture of the images of the patient ("… and camera 102, which transmits images to mixer 100 in the direction of arrow 108." [0023]),
(c) generates the augmented reality image, and by overlaying the augmented reality image over a region of the images ("Mixer 100 then overlays surgical parameters received via line 110 onto an image of the surgical site obtained by the camera 102 via line 112 such that a user 114 may view the surgical site 72 and the surgical parameters simultaneously on the display 104." [0023]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Adoram with the view through image display as taught by McCary. Doing so would make it possible to "supply the surgeon with needed surgical parameter information during surgery without requiring the surgeon to divert his attention and gaze from the surgical viewing device or microscope" (see McCary; [0006]).
Adoram in view of Aharoni, Chang, Zou and McCary fails to explicitly teach at least one infrared marker coupled to each of the plurality of transducers, wherein said infrared markers reflect light from a light source; a stereo camera, wherein the stereo camera detects and tracks each infrared marker; wherein the computer system (b) analyzes the images, pose and position of the plurality of transducers.
However, in the same field of endeavor, Mihailescu teaches at least one infrared marker coupled to each of the plurality of transducers, wherein said infrared markers reflect light from a light source (“The ultrasound scanner and the surgical instruments can each of them be fitted with computer vision camera systems, or some of the components can comprise elements which act as fiducial elements.” [0104]; “These spherical objects can be either devices actively emitting light, such as light emitting diodes {LEDs}, or can be objects made from a material that is efficient at diffusely reflecting the IR or visual radiation.” [0108]); 
a stereo camera (“… the light sensing system can comprise an assembly of two or more light sensing devices, such as a stereoscopic system made of at least two video cameras that have an overlapping field of view.” [0102]), wherein the stereo camera detects and tracks each infrared marker (“The spatial tracking data from all these elements can be combined to create a common spatial model comprising instruments and investigated fields.” [0104]); 
wherein the computer system (b) analyzes the images, pose and position of the plurality of transducers (“Various features in the field of view are tracked in time across frames taken successively as the camera is moved, and a full 3 dimensional position of the object features is calculated, as in step 604. This process uses computer vision algorithms that create 3-D structure from video.” [0116]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer and instrument as taught by Adoram with the tracking system for ultrasound transducer and instrument as taught by Mihailescu. Doing so would make it possible to provide a system for “accurate and precise tracking of hand held sensors and medical instruments” (see Mihailescu; [0011]).

Regarding claim 21, Adoram in view of Aharoni, Chang, Zou, McCary and Mihailescu teaches all claim limitations, as applied in claim 18, and McCary further teaches wherein said augmented reality display device is a heads up display configured to display the augmented reality image in real-time to a user ("Heads-up display 12 is connected to each of the surgery-viewing device 10 and the surgical console 74 for displaying at least one of the surgical parameters to a user through the surgical viewing device 10." [0017]; "… wherein the heads-up display may be formed of a wide-variety of devices in order to transmit images of surgical parameters onto a view of a surgical site simultaneously for providing a surgeon with a convenient view of the surgical site and readily available surgical parameter information." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image display as taught by Adoram with the view through image display as taught by McCary. Doing so would make it possible to "supply the surgeon with needed surgical parameter information during surgery without requiring the surgeon to divert his attention and gaze from the surgical viewing device or microscope" (see McCary; [0006]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang and Zou, as applied in claim 15, and further in view of Zharov.

Note: all citations with respect to reference Zharov are citing the page numbers in the machine translation attached.

Regarding claim 20, Adoram in view of Aharoni, Chang and Zou teaches all claim limitations, as applied in claim 15, except wherein the pulsed laser has a pulse duration between 2 ns and 5 ns and repetition rate between 1Hz and 20KHz. 
However, in the same field of endeavor, Zharov teaches wherein the pulsed laser has a pulse duration between 2 ns and 5 ns ("It is also intended to use sources of pulsed radiation with a pulse duration lying in the range from 10^-3 to 10^-15 seconds." Page 16) and repetition rate between 1Hz and 20KHz ("In this case, if necessary, an additional unit is introduced, connected to these sources and providing a repetition mode for individual pulses in the range from units of Hz to hundreds of MHz." Page 16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the laser source for optoacoustic generation as taught by Adoram with the laser source for optoacoustic generation as taught by Zharov. Doing so would make it possible to "achieve a new goal related to manipulating the spatial position of various particles regardless of their optical properties without their optical damage" (see Zharov; Page 17).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adoram in view of Aharoni, Chang, Zou and Mihailescu, as applied in claim 16, and further in view of Ito.

Regarding claim 22, Adoram in view of Aharoni, Chang, Zou and Mihailescu teaches all claim limitations, as applied in claim 16, and Adoram further teaches wherein the diffuser portion is comprised of epoxy ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite/epoxy resin mixtures …" [0036]; by definition in material science, the graphite/epoxy mixture is kind of a diffuser); and the absorber layer is comprised of polydimethylsiloxane (‘PDMS’) and graphite ("Exemplary photoacoustic materials for the coating 32 include, but are not limited to … graphite, graphite/epoxy resin mixtures, silicon elastomers {e.g., polydimehtylsiloxaine} mixed with absorbing particles …" [0036]).
Adoram in view of Aharoni, Chang, Zou and Mihailescu fails to explicitly teach wherein the diffuser portion is comprised of ZnO nanoparticles.
However, in the same field of endeavor, Ito teaches wherein the diffuser portion ("The diffusing film of the invention has a haze ..." [0038]; "In order to control the haze, the content of the scatterers may be increased or the difference between the refractive index of the transparent resin {binder} and that of the scatterers may be properly controlled." [0040]) is comprised of ZnO nanoparticles and epoxy ("For forming the scattering layer, organic or inorganic particles are preferably dispersed as the flat scatterers in the transparent resin ..." [0070]; "In place of or in addition to the monomers having … epoxy group ..." [0083]; "Besides the above binder polymer the transparent resin comprises ... and/or superfine particles of metal oxide having a high refractive index." [0084]; "Examples of the metal oxide include ... ZnO ..." [0086]; “The size of the superfine particles is 100 nm or less, preferably 50 nm or less.” [0086]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the graphite/epoxy resin mixture as taught by Adoram with the diffusing resin as taught by Ito. Doing so would make it possible "that the viewing angle may be effectively enlarged" (see Ito; [0059]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baac et al. (Evaluation of optoacoustic conversion efficiency of light-absorbing films for optoacoustic transmitter applications; published on 02/28/2011) teach a diffuser portion before the photoacoustic generation film.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793